Exhibit 10.3

FIFTH AMENDMENT TO CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this "Agreement") is dated as of
September 11, 2019 by and among WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as administrative agent ("Agent") for the Lenders
(as defined in the Credit Agreement referred to below), the Lenders party
hereto, STREAMLINE HEALTH SOLUTIONS, INC., a Delaware corporation ("Parent") and
STREAMLINE HEALTH, INC., an Ohio corporation ("Borrower").

WHEREAS, Borrower, Parent, Agent, and Lenders are parties to that certain Credit
Agreement dated as of November 21, 2014 (as amended, restated, modified or
supplemented from time to time, the "Credit Agreement");

WHEREAS, Borrower, Agent and Lenders have agreed to amend the Credit Agreement
in certain respects on the terms and subject to the conditions set forth herein.

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1.         Defined Terms.  Unless otherwise defined herein, capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to such
terms in the Credit Agreement.

2.         Amendment.  In reliance upon the representations and warranties of
the Loan Parties set forth herein, and subject to the satisfaction of the
conditions to effectiveness set forth herein, the Credit Agreement is hereby
amended as follows:

(a)        Section 2.1(a) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(a)        Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans ("Revolving Loans") to Borrower
in an amount at any one time outstanding not to exceed the lesser of:

(i)        such Lender's Revolver Commitment, or

(ii)       such Lender's Pro Rata Share of an amount equal to the lesser of:

(A)       the amount equal to (1) the Maximum Revolver Amount less (2) the sum
of (y) the Letter of Credit Usage at such time, plus (z) the principal amount of
Swing Loans outstanding at such time, and

(B)       the amount equal to (1) the Credit Amount as of such date (based upon
the most recent Credit Amount Certificate delivered by Borrower to Agent) less
the sum of (1) the Letter of Credit Usage at such time,










 

plus (2) the principal amount of Swing Loans outstanding at such time, plus
(3) the principal amount of the Term Loan outstanding at such time;

provided, that, notwithstanding the foregoing, the aggregate Revolving Loans
requested during any week shall not exceed an amount equal to the projected
amount of the aggregate Revolving Loans to be requested as set forth in the
Budget for such week; provided,  further, that in the event during such week,
Borrower certifies in the applicable written request (in accordance with the
terms hereof) for a Borrowing that the sum of such projected amount and the Loan
Parties' cash on hand (including any cash receipts received) at the time of the
next individual cash disbursement in the Budget projected to be paid during such
week is less than the amount of such individual cash disbursement, then Borrower
may also request Revolving Loans, in such written Borrowing request, in the
amount of such shortfall.  Notwithstanding the foregoing, or anything to the
contrary set forth herein, in no event shall such aggregate amount of Revolving
Loans requested during any week exceed 110% of the budgeted amount of the
aggregate disbursements set forth in the Budget for such week.

(b)        The table set forth in Section 2.2 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

Date

Installment Amount

December 31, 2018

$149,246

March 31, 2019

$149,246

June 30, 2019

$149,246

September 30, 2019

$149,246

December 31, 2019

$149,246

March 31, 2020

$149,246

June 30, 2020

$149,246

 

(c)        Section 2.4(e)(i) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

Overadvance.  If, at any time, (1) (A) the Revolver Usage on such date plus the
principal amount of the Term Loan outstanding on such date exceeds (B) the
Credit Amount as of such date (based upon the most recent Credit Amount
Certificate delivered by Borrower to Agent), or (2) the outstanding principal
balance of the Revolving Loans at such time exceeds the aggregate amount of
Revolving Loans that are permitted to be outstanding or are permitted to have
been requested, in each case, at such time pursuant to Section 2.1(a), then
Borrower shall immediately prepay the Obligations in accordance with Section
2.4(f)(i) in an amount equal to the amount of such excess.





-2-




 

(d)        Clauses (i) and (ii) of Section 2.6(a) are hereby amended and
restated in their entirety as follows:

(i)         if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate
equal to the LIBOR Rate plus the LIBOR Rate Margin plus the PIK Rate, and

(ii)       otherwise, at a rate per annum equal to the Base Rate plus the Base
Rate Margin plus the PIK Rate.

(e)        Section 2.6(d) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(d)        Payment.  Except to the extent provided to the contrary in Section
2.10,  Section 2.11(k), or Section 2.12(a), (i) all interest and all other fees
payable hereunder or under any of the other Loan Documents (other than Letter of
Credit Fees) shall be due and payable, in arrears, on the first day of each
quarter; provided, that if an Event of Default has occurred and is continuing,
such amounts shall be due and payable, in arrears, on the first day of each
month; provided,  further, that the amount of interest calculated by reference
to the PIK Rate shall be paid "in kind" by increasing the then-outstanding
principal amount of the Term Loan by (and capitalizing and compounding) the
amount of such interest, which interest shall be deemed paid once a record of
the applicable increase to the outstanding principal amount of the Term Loan has
been recorded by Agent to the Loan Account, (ii) all Letter of Credit Fees
payable hereunder, and all fronting fees and all commissions, other fees,
charges and expenses provided for in Section 2.11(k) shall  be due and payable,
in arrears, on the first Business Day of each quarter; provided, that if an
Event of Default has occurred and is continuing, such Letter of Credit Fees
shall be due and payable, in arrears, on the first Business Day of each month,
and (iii) all costs and expenses payable hereunder or under any of the other
Loan Documents, and all Lender Group Expenses shall be due and payable on the
earlier of (x) the first day of the month following the date on which the
applicable costs, expenses, or Lender Group Expenses were first incurred or
(y) the date on which demand therefor is made by Agent (it being acknowledged
and agreed that any charging of such costs, expenses or Lender Group Expenses to
the Loan Account pursuant to the provisions of the following sentence shall be
deemed to constitute a demand for payment thereof for the purposes of this
subclause (y)).  Borrower hereby authorizes Agent, from time to time without
prior notice to Borrower, to charge to the Loan Account (A) on the first day of
each quarter (or, if an Event of Default has occurred and is continuing, on the
first day of each month), all interest accrued during the prior quarter (or if
an Event of Default has occurred and is continuing, month) on the Revolving
Loans or the Term Loan hereunder, (B) on the first Business Day of each quarter
(or, if an Event of Default has occurred and is continuing, on the first
Business Day of each month), all Letter of Credit Fees accrued or chargeable
hereunder during the prior quarter (or, if an Event of Default has occurred and
is continuing, during the prior month), (C) as and when incurred or accrued, all
fees and costs provided for in Section 2.10(a) or (c), (D) on the first day of
each quarter (or, if an





-3-




 

Event of Default has occurred and is continuing, during the prior month), the
Unused Line Fee accrued during the prior month pursuant to Section 2.10(b),
(E) as and when due and payable, all other fees payable hereunder or under any
of the other Loan Documents, (F) as and when incurred or accrued, the fronting
fees and all commissions, other fees, charges and expenses provided for in
Section 2.11(k), (G) as and when incurred or accrued, all other Lender Group
Expenses, and (H) as and when due and payable all other payment obligations
payable under any Loan Document or any Bank Product Agreement (including any
amounts due and payable to the Bank Product Providers in respect of Bank
Products).  All amounts (including interest, fees, costs, expenses, Lender Group
Expenses, or other amounts payable hereunder or under any other Loan Document or
under any Bank Product Agreement) charged to the Loan Account shall thereupon
constitute Revolving Loans hereunder, shall constitute Obligations hereunder,
and shall initially accrue interest at the rate then applicable to Revolving
Loans that are Base Rate Loans (unless and until converted into LIBOR Rate Loans
in accordance with the terms of this Agreement).

(f)        Section 2.7 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

2.7       Crediting Payments.  The receipt of any payment item by Agent (other
than the amount of interest calculated by reference to the PIK Rate, which shall
be deemed paid once a record of the applicable increase to the outstanding
principal amount of the Term Loan has been recorded by Agent to the Loan
Account) shall not be required to be considered a payment on account unless such
payment item is a wire transfer of immediately available federal funds made to
Agent's Account or unless and until such payment item is honored when presented
for payment.  Should any payment item not be honored when presented for payment,
then Borrower shall be deemed not to have made such payment and interest shall
be calculated accordingly.  Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Agent only if it
is received into Agent's Account on a Business Day on or before 1:30 p.m.  If
any payment item is received into Agent's Account on a non-Business Day or after
1:30 p.m. on a Business Day (unless Agent, in its sole discretion, elects to
credit it on the date received), it shall be deemed to have been received by
Agent as of the opening of business on the immediately following Business Day.

(g)        Section 2.12(a) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

(a)        Interest and Interest Payment Dates.  In lieu of having interest
charged at the rate based upon the Base Rate, Borrower shall have the option,
subject to Section 2.12(b) below (the "LIBOR Option") to have interest on all or
a portion of the Revolving Loans or the Term Loan be charged (whether at the
time when made (unless otherwise provided herein), upon conversion from a Base
Rate Loan to a LIBOR Rate Loan, or upon continuation of a LIBOR Rate Loan as a





-4-




 

LIBOR Rate Loan) at a rate of interest based upon the LIBOR Rate.  Interest on
LIBOR Rate Loans shall be payable on the earliest of (i) the last day of the
Interest Period applicable thereto; provided, that, subject to the following
clauses (ii) and (iii), in the case of any Interest Period greater than 3 months
in duration, interest shall be payable at 3 month intervals after the
commencement of the applicable Interest Period and on the last day of such
Interest Period), (ii) the date on which all or any portion of the Obligations
are accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof; provided,  further, that
the amount of interest calculated by reference to the PIK Rate shall be paid "in
kind" by increasing the then-outstanding principal amount of the Term Loan by
(and capitalizing and compounding) the amount of such interest, which interest
shall be deemed paid once a record of the applicable increase to the outstanding
principal amount of the Term Loan.  On the last day of each applicable Interest
Period, unless an Event of Default has occurred and is continuing or Borrower
has (1) notified Agent in writing that it will convert such LIBOR Rate Loan to a
Base Rate Loan or (2) properly exercised the LIBOR Option with respect thereto
for an Interest Period in excess of 1 month, the interest rate applicable to
such LIBOR Rate Loan automatically shall continue as a LIBOR Rate Loan with an
Interest Period of 1 month.  At any time that an Event of Default has occurred
and is continuing Borrower no longer shall have the option to request that
Revolving Loans bear interest at a rate based upon the LIBOR Rate until such
time as such Event of Default has been waived in accordance with the terms
hereof.

(h)        Section 4.18 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

4.18     OFAC; Sanctions; Anti-Corruption Laws: Anti-Money Laundering Laws.  No
Loan Party or any of its Subsidiaries is in violation of any Sanctions.  No Loan
Party nor any of its Subsidiaries nor, to the knowledge of such Loan Party, any
director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets
located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.  Each of the Loan
Parties and its Subsidiaries has implemented and maintains in effect policies
and procedures designed to ensure compliance with all Sanctions, Anti-Corruption
Laws and Anti-Money Laundering Laws.  Each of the Loan Parties and its
Subsidiaries, and to the knowledge of each such Loan Party, each director,
officer, employee, agent and Affiliate of each such Loan Party and each such
Subsidiary, is in compliance (i) with all Sanctions, and (ii) in all material
respects, with all Anti-Corruption Laws and Anti-Money Laundering Laws.  No
proceeds of any Loan made or Letter of Credit issued hereunder will be used to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity, or otherwise used in
any manner that would result in a violation of any Sanction, Anti-Corruption Law
or Anti-Money Laundering Law by any Person (including any Lender, Bank Product
Provider, or other individual or entity participating in any transaction).





-5-




 

(i)         Section 4.21 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

4.21     Budget.  The Budget was prepared by the Loan Parties' management, and,
with respect to the Initial Budget and otherwise at the request of Agent, in
consultation with the Consultant, and the Budget represents the good faith
belief of such Persons at such time as to the probably course of the Loan
Parties' and their Subsidiaries' business and financial affairs over the periods
shown therein and subject to the assumptions stated therein.

(j)         New Sections 5.15, 5.16, 5.17, 5.18 and 5.19 are hereby added to the
Credit Agreement, immediately following Section 5.14 of the Credit Agreement, as
follows:

5.15     Montefiore Amendment.  On or before January 2, 2020 (or such later date
as Agent may agree in writing in its sole discretion), Borrower shall have
entered into amendments in form and substance reasonably satisfactory to Agent
with respect to each of (a) that certain Software License and Support Agreement
between Borrower and Montefiore Medical Center ("Montefiore") dated October 25,
2013 and (b) that certain Software License and Royalty Agreement between
Borrower and Montefiore Medical Center dated October 25, 2013.

5.16     Payoff Covenants.

(a) Borrower and Parent shall, and shall cause each other Loan Party to,
diligently pursue a refinancing transaction that will cause the Payment in Full
of the Obligations upon the initial closing of such refinancing transaction (the
"Payoff Transaction") and will satisfy each of the items set forth on Schedule
5.16 on or before the dates specified therein with respect to such items (each
of the covenants set forth in this Section 5.16 and on Schedule 5.16, the
"Payoff Covenants").  The Payoff Transaction must be consummated on or before
the Maturity Date, must provide funds sufficient to enable the Payment in Full
of the Obligations at the initial closing of such Payoff Transaction and must
otherwise be on terms and conditions satisfactory to Agent (an "Acceptable
Transaction").

(b) On the first and third Wednesday of each month (or such other dates
acceptable to Agent) or as requested by Agent, Borrower and Parent will, and
will cause each other Loan Party to, participate in meetings or conference calls
with Agent and its representatives, consultants and agents and will cause senior
members of management, and other advisors of the Loan Parties, to participate in
such calls for the purpose of discussing the status of the financial, collateral
and operational condition, businesses, liabilities, assets and prospects of the
Loan Parties and any potential Payoff Transaction.

(c) Borrower and Parent will, and will cause each other Loan Party and all of
their respective advisors to: (i) communicate directly with and make itself
available to Agent and its counsel and advisors, at such times during normal





-6-




 

business hours as may be reasonably requested by Agent or its counsel or
advisors, (ii) promptly (and in any event within one (1) Business Day) provide
Agent with notice of (A) any written amendment, supplement, or other
modification of any kind to any confidentiality agreement, any Term Sheet or any
draft documentation evidencing an Acceptable Transaction, (B) any notice of any
kind, whether oral or written, from any potential refinancing lender that such
lender does not intend to proceed with the Payoff Transaction or any or all of
the transactions set forth in any such Term Sheet or draft documentation
evidencing an Acceptable Transaction, or to further negotiate the same, and
(C) any knowledge or any material change or development relating to the Payoff
Covenants, any efforts to complete a Payoff Transaction or any material changes
in the financial, collateral, or operational condition, businesses, assets,
liabilities or prospects of any Loan Party or any of its Affiliates,
(iii) promptly (and in any event within one (1) Business Day) provide Agent with
unredacted (except with respect to fees and pricing if requested by the
applicable prospective lenders) copies of all written materials provided to or
produced by the Loan Parties in connection with any potential Payoff
Transaction, including, unredacted (except with respect to fees and pricing if
requested by the applicable prospective lenders) copies of any and all
confidentiality agreements, term sheets, indications of interest, proposal
letters, letters of intent, definitive offers, and any other written indications
of interest received by any of the Loan Parties or any of their agents at any
time relating to any Payoff Transaction or any other strategic transaction, and
all such information and reports as Agent may reasonably request from time to
time relating to the status and progress of the consummation of a Payoff
Transaction or any other strategic transaction, (iv) continue to actively
negotiate in good faith with all viable and active potential refinancing lenders
that have provided a Term Sheet or draft documentation evidencing an Acceptable
Transaction to Loan Parties or any of their agents, and will promptly notify
Agent if any such negotiations cease or are suspended by Loan Parties or any
such prospective lender, (v) make the Loan Parties' key executives, and
management reasonably available for presentations to, and interviews with, each
prospective lender, and (vi) maintain a data room with respect to the Payoff
Transaction, which will include all relevant documents and information within
Loan Parties' possession or control that Agent may reasonably request from time
to time, and to which Agent, Lenders, and any consultant, financial advisor, or
counsel engaged by Agent, any Lender or their counsel, will have unlimited
access rights and review rights at all times.

5.17     Equity Contribution.  On or before October 15, 2019 (or such later date
as Agent may agree in writing in its sole discretion), Agent shall have received
evidence reasonably satisfactory to Agent evidencing Parent's receipt (and
Parent's concurrent contribution to Borrower) of cash proceeds of no less than
$1,500,000 from a common equity contribution from holders of Equity Interests of
Parent acceptable to Agent.  Such cash proceeds shall be used solely for
Borrower's working capital purposes and payment of fees and expenses hereunder
and shall, without limiting any other restriction on the use of such





-7-




 

funds, not be used for any Restricted Payment (whether or not permitted by any
other provision of the Loan Documents).

5.18     Consultant.  On or before the fifth Business Day following the Fifth
Amendment Closing Date (or such later date as Agent may agree in writing in its
sole discretion), Borrower shall have engaged Riveron Consulting, LLC or another
financial advisory firm reasonably acceptable to Agent (the "Consultant") to
(a) review and validate the Initial Budget and, at the reasonable request of
Agent, any other item delivered to Agent pursuant to Section 5.1, (b) share with
Agent, among other information, all budgets, records, projections, financial
information, reports and other information relating to the Collateral, the
financial condition, operations and prospects of the Loan Parties and their
Subsidiaries, including, detailed underlying assumptions, copies of all
diligence materials and information used by the Consultant, all as requested by
Agent from time to time.  At all times following the initial date of such
engagement of the Consultant, Borrower and Parent will, and will cause their
Subsidiaries to, at all times fully cooperate with the Consultant and provide
the Consultant complete access at all times to all documentation, books and
records, places of business and premises, officers, directors, consultants,
employees, advisors and other agents of the Loan Parties and their
Subsidiaries.  All fees and expenses of the Consultant shall be solely the
responsibility of Borrower, and in no event shall Agent or any member of the
Lender Group have any obligation, liability, or responsibility of any kind or
nature whatsoever for the payment of any such fees, expenses, or other
obligations, nor shall Agent or any member of the Lender Group have any
obligation or liability to any Loan Party, any of Subsidiary of any Loan Party,
or any of their Affiliates or any other Person by reason of any acts or
omissions whatsoever of the Consultant at any time.

5.19     OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. 
Each Loan Party will, and will cause each of its Subsidiaries to comply with all
applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws.  Each
of the Loan Parties and its Subsidiaries shall implement and maintain in effect
policies and procedures designed to ensure compliance by the Loan Parties and
their Subsidiaries and their respective directors, officers, employees, agents
and Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws.

(k)        Section 6.11 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

6.11     Use of Proceeds.  Borrower will not, and will not permit any of its
Subsidiaries or Parent to use the proceeds of any loan made hereunder for any
purpose other than (a) on the Closing Date, (i) to repay, in full, the
outstanding principal, accrued interest, and accrued fees and expenses owing
under or in connection with the Existing Credit Facility, and (ii) to pay the
fees, costs, and expenses incurred in connection with this Agreement, the other
Loan Documents, and the transactions contemplated hereby and thereby, in each
case, as set forth in





-8-




 

the Funds Flow Agreement, and (b) thereafter, consistent with the terms and
conditions hereof, for their lawful and permitted purposes including, but not
limited to, financing Permitted Acquisitions and financing working capital and
general corporate needs of Borrower (including that (x) no part of the proceeds
of the loans made to Borrower will be used to purchase or carry any such Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any such Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors, (y) no part of the proceeds of
any Loan or Letter of Credit will be used, directly or (to the reasonable
knowledge of any Loan Party) indirectly, to make any payments to a Sanctioned
Entity or a Sanctioned Person, to fund any investments, loans, or contributions
in, or otherwise made such proceeds available to, a Sanctioned Entity or a
Sanctioned Person, to fund any operations, activities or business of a
Sanctioned Entity or a Sanctioned Person, to fund any operations, activities or
business of a Sanctioned Entity or a Sanctioned Person, or in any other manner
that would result in a violation of Sanctions by any Person and (z) no part of
the proceeds of any Loan or Letter of Credit will be used, directly or (to the
reasonable knowledge of any Loan Party) indirectly, in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Sanctions,
Anti-Corruption Laws, or Anti-Money Laundering Laws).  From and after the Fifth
Amendment Closing Date, Borrower will, and will only permit its Subsidiaries and
Parent, to use proceeds of any loan made hereunder and proceeds of Collateral in
accordance with the Budget to enable the Loan Parties to pay (y) the
disbursements in such amounts and at such times payable as set forth in the
Budget, subject to any variance permitted by Section 6.14, and (z) all
Obligations (including Lender Group Expenses) as and when due and payable in
accordance with the terms of the Loan Documents.

(l)         New Section 6.14 is hereby added to the Credit Agreement,
immediately following Section 6.13 of the Credit Agreement, as follows:

Section 6.14    Budget.  Commencing with the first Friday following the Fifth
Amendment Closing Date, Borrower and Parent will not permit the aggregate amount
of the actual disbursements of the Loan Parties and their Subsidiaries to exceed
one hundred ten percent (110%) of the budgeted amount of the aggregate
disbursements set forth in the Budget, in each case for the preceding one week
period ending on such date.





-9-




(m)       Section 7(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(a)        Minimum EBITDA.  Achieve EBITDA, measured on a month-end basis, of at
least the required amount set forth in the following table for the applicable
period set forth opposite thereto:

 

 

Applicable Amount

Applicable Period

$(505,000)

For the 12-month period
ending August 31, 2019

$(752,000)

For the 12-month period
ending September 30, 2019

$(850,000)

For the 12-month period
ending October 31, 2019

$(597,000)

For the 12-month period
ending November 30, 2019

$(608,000)

For the 12-month period
ending December 31, 2019

$(289,000)

For the 12-month period
ending January 31, 2020

$(124,000)

For the 12-month period
ending February 29, 2020

$(195,000)

For the 12-month period
ending March 31, 2020

$(683,000)

For the 12-month period
ending April 30, 2020

$(560,000)

For the 12-month period
ending May 31, 2020

$(368,000)

For the 12-month period
ending June 30, 2020

$(374,000)

For the 12-month period ending July 31, 2020
and for the 12-month period ending on the last day of each month thereafter

 

(n)        Section 7(b) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(b)        Minimum Liquidity.  Maintain Liquidity of at least (i) $2,500,000 at
all times during the period from and after the Fifth Amendment Closing Date
through and including December 31, 2019 and (ii) $3,000,000 at all times from
and after January 1, 2020.





-10-




 

(o)        Clause (a) of Section 8.2 of the Credit Agreement is hereby amended
by deleting the phrase "or 5.14 of this Agreement," therein and inserting "5.14,
 5.15,  5,16,  5.17,  5.18, and 5.19 of this Agreement," in lieu thereof.

(p)        Section 17.11 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

17.11   Patriot Act; Due Diligence.  Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Loan Parties that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify each Loan Party in accordance with the Patriot Act.  In
addition, Agent and each Lender shall have the right to periodically conduct due
diligence on all Loan Parties, their senior management and key principals and
their legal and beneficial owners.  Each Loan Party agrees to cooperate in
respect of the conduct of such due diligence and further agrees that the
reasonable costs and charges for any such due diligence by Agent shall
constitute Lender Group Expenses hereunder and be for the account of Borrower.

(q)        Schedule 1.1 of the Credit Agreement is hereby amended by amending
and restating the definitions of "Base Rate", "Credit Amount", "Federal Funds
Rate", "LIBOR Rate", "Maturity Date", "Sanctioned Entity", and "Sanctioned
Person" in their entirety as follows:

"Base Rate" means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 1
month and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its "prime rate", with the understanding
that the "prime rate" is one of Wells Fargo's base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate (and, if any such announced rate is
below zero, then the rate determined pursuant to this clause (c) shall be deemed
to be zero).

"Credit Amount" means the result of (a) 0.50 times (b) TTM Recurring Revenue
calculated as of the last month for which financial statements have most
recently been delivered pursuant to Section 5.1 of the Agreement minus the
aggregate amount of reserves, if any, established by Agent under Section 2.1(c)
of the Agreement.

"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal





-11-




 

Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).

"LIBOR Rate" means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as Agent may designate from time to time) as of 11:00 a.m., London time,
2 Business Days prior to the commencement of the requested Interest Period, for
a term, and in an amount, comparable to the Interest Period and the amount of
the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan or as a
continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan to a
LIBOR Rate Loan) by Borrower in accordance with the Agreement (and, if any such
published rate is below zero, the LIBOR Rate shall be deemed to be zero), which
determination shall be made by Agent and shall be conclusive in the absence of
manifest error.  Each determination of the LIBOR Rate shall be made by Agent and
shall be conclusive in the absence of manifest error.

"Maturity Date" means August 21, 2020.

"Sanctioned Entity" means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country sanctions program administered
and enforced by OFAC.

"Sanctioned Person" means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC's
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.

(r)        The defined terms "Acceptable Transaction", "Anti-Corruption Laws",
"Anti-Money Laundering Laws", "Budget", "Consultant", "FCPA", "Fifth Amendment
Closing Date", "Initial Budget", "Montefiore", "Payoff Covenants", "Payoff
Documentation", "Payoff Transaction", "PIK Rate", "Sanctions", and "Term Sheet"
are hereby added to Schedule 1.1 to the Credit Agreement in their proper
alphabetical order as follows:

"Acceptable Transaction" has the meaning specified therefor in Section 5.16(a)
of the Agreement.





-12-




 

"Anti-Corruption Laws" means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, or corruption in any jurisdiction in which any Loan Party
or any of its Subsidiaries or Affiliates is located or is doing business.

"Anti-Money Laundering Laws" means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.

"Budget" means the budget, in form and substance reasonably satisfactory to
Agent, prepared by the Loan Parties' management, and, if requested by Agent, in
consultation with the Consultant, projecting the operations of Loan Parties and
their Subsidiaries for the following 13-week period, including, a cash flow
forecast that includes forecasts of cash receipts, disbursements, Liquidity,
Availability and such other information as Agent may reasonably request from
time to time, which 13-week cash flow forecast shall also include a
reconciliation of actual results against prior forecasts, including any variance
constituting a breach of Section 6.14 of the Agreement and which shall be
updated on a weekly basis delivered on or prior to Tuesday of each week, as of
the prior week ended on Friday, delivered to Agent in accordance with Section
5.1 of the Agreement, and, upon acceptance in writing (which may be by e-mail)
by Agent in its sole discretion, the prior Budget, as modified by such updated
13- week cash flow forecast, shall then constitute the Budget.

"Consultant" has the meaning specified therefor in Section 5.18 of the
Agreement.

"FCPA" means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

"Fifth Amendment Closing Date" means September 11, 2019.

"Initial Budget" means the Budget prepared by the Loan Parties' management in
consultation with the Consultant, and delivered to Agent on or about the Fifth
Amendment Closing Date, a copy of which is attached hereto as Exhibit B-2.

"Montefiore" has the meaning specified therefor in Section 5.15 of the
Agreement.

"Payoff Covenants" has the meaning specified therefor in Section 5.16(a) of the
Agreement.

"Payoff Documentation" has the meaning specified therefor on Schedule 5.16 to
the Agreement.





-13-




 

"Payoff Transaction" has the meaning specified therefor in Section 5.16(a) of
the Agreement.

"PIK Rate" means 2.75 percentage points per annum.

"Sanctions" means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by:  (a) the United States of America, including
those administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty's Treasury of the United Kingdom, or (e) any other
Governmental Authority with jurisdiction over any member of Lender Group or any
Loan Party or any of their respective Subsidiaries or Affiliates.

"Term Sheet" has the meaning specified therefor on Schedule 5.16 of the
Agreement.

(s)        New Exhibit B-2 is hereby added to the Credit Agreement, immediately
following Exhibit B-1 to the Credit Agreement, in the form attached hereto as
Exhibit B-2.

(t)         Schedule 5.1 of the Credit Agreement is hereby amended and restated
in its entirety in the form attached hereto as Schedule 5.1.

(u)        New Schedule 5.16 is hereby added to the Credit Agreement,
immediately following Schedule 5.1 to the Credit Agreement, in the form attached
hereto as Schedule 5.16.

3.         Continuing Effect.  Except as expressly set forth in Section 2 of
this Agreement, nothing in this Agreement shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.

4.         Reaffirmation and Confirmation.  Each Loan Party party hereto hereby
ratifies, affirms, acknowledges and agrees that the Credit Agreement and the
other Loan Documents to which it is a party represent the valid, enforceable and
collectible obligations of such Loan Party, and further acknowledges that there
are no existing claims, defenses, personal or otherwise, or rights of setoff
whatsoever with respect to the Credit Agreement or any other Loan
Document.  Each Loan Party party hereto hereby agrees that this Agreement in no
way acts as a release or relinquishment of the Liens and rights securing
payments of the Obligations.  The Liens and rights securing payment of the
Obligations are hereby ratified and confirmed by each Loan Party party hereto in
all respects.





-14-




 

5.         Conditions to Effectiveness.  This Agreement shall become effective
upon the satisfaction of the following conditions precedent:

(a)        Agent shall have received a copy of this Agreement executed and
delivered by Agent, the Lenders and the Loan Parties, together with each other
document, instrument and agreement listed on the closing checklist attached
hereto as Exhibit A;

(b)        Borrower shall have paid all fees due and payable on the date hereof
pursuant to the Loan Documents; and

(c)        no Default or Event of Default shall have occurred and be continuing
on the date hereof or as of the date of the effectiveness of this Agreement.

6.         Representations and Warranties.  In order to induce Agent and Lenders
to enter into this Agreement, each Loan Party party hereto hereby represents and
warrants to Agent and Lenders that:

(a)        After giving effect to this Agreement, all representations and
warranties contained in the Loan Documents to which such Loan Party is a party
are true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of this Agreement, as though made on and as of the date of this
Agreement (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) as of such
earlier date);

(b)        no Default or Event of Default has occurred and is continuing; and

(c)        This Agreement and the Loan Documents, as amended hereby, constitute
legal, valid and binding obligations of such Loan Party and are enforceable
against such Loan Party in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors'
rights generally.

7.         Miscellaneous.

(a)        Expenses.  Borrower agrees to pay on demand all reasonable costs and
expenses of Agent and the Lenders (including reasonable attorneys' fees)
incurred in connection with the preparation, negotiation, execution, delivery
and administration of this Agreement and all other instruments or documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith.  All obligations provided herein shall survive any termination of this
Agreement and the Credit Agreement as amended hereby.

(b)        Choice of Law and Venue; Jury Trial Waiver; Reference Provision. 
Without limiting the applicability of any other provision of the Credit
Agreement or any other





-15-




 

Loan Document, the terms and provisions set forth in Section 12 of the Credit
Agreement are expressly incorporated herein by reference.

(c)        Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.

8.         Release; Covenant Not to Sue.

(a)        In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Loan Party, on behalf of
itself and its successors, assigns, and its present and former members,
managers, shareholders, affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents, legal representatives and
other representatives (each Loan Party and all such other Persons begin
hereinafter referred to collectively as the "Releasing Parties" and individually
as a "Releasing Party"), hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges Agent and Lenders, and their successors
and assigns, and their present and former shareholders, members, managers,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents, legal representatives and other representatives
(Agent, each Lender and all such other Persons being hereinafter referred to
collectively as the "Releasees" and individually as a "Releasee"), of and from
all demands, actions, causes of action, suits, damages and any and all other
claims, counterclaims, defenses, rights of set‑off, demands and liabilities
whatsoever (individually, a "Claim" and collectively, "Claims") of every name
and nature, known or unknown, suspected or unsuspected, both at law and in
equity, which such Releasing Party may now or hereafter own, hold, have or claim
to have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Agreement for or on account of, or in relation
to, or in any way in connection with this Agreement, the Credit Agreement, or
any of the other Loan Documents or any of the transactions thereunder or related
thereto.  For the avoidance of doubt, the foregoing release is only a release of
Claims that exist on or prior to the date of this Amendment and is not a release
of any Claims that may arise in the future.

(b)        Each Loan Party understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.





-16-




 

(c)        Each Loan Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

(d)        Each Releasing Party hereby absolutely, unconditionally and
irrevocably covenants and agrees with and in favor of each Releasee that it will
not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by any
Releasing Party pursuant to this Section 8.  If any Releasing Party violates the
foregoing covenant, each Loan Party, for itself and its successors and assigns,
and its present and former members, managers, shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents, legal representatives and other representatives, agrees to
pay, in addition to such other damages as any Releasee may sustain as a result
of such violation, all attorneys' fees and costs incurred by any Releasee as a
result of such violation.

[Signature Pages Follow]

 

 



-17-




 

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

 

STREAMLINE HEALTH SOLUTIONS, INC.,

 

a Delaware corporation, as Parent

 

 

 

By:

/s/ Thomas J. Gibson

 

Name:

Thomas J. Gibson

 

Title:

Chief Financial Officer

 

 

 

 

 

STREAMLINE HEALTH, INC.,

 

an Ohio corporation, as Borrower

 

 

 

By:

/s/ Thomas J. Gibson

 

Name:

Thomas J. Gibson

 

Title:

Chief Financial Officer

 

 





 




 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

a national banking association, as Agent and as a Lender

 

 

 

By:

/s/ Jon Lareau

 

Name:

Jon Lareau

 

 

Its Authorized Signatory

 

 

